Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 29, 2017

                                      No. 04-16-00806-CR

                                       Roger SALDANA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                    From the 81st Judicial District Court, Frio County, Texas
                              Trial Court No. 15-08-00031-CRF
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER

       Pending before the court are Appellant’s Motion to Supplement Appellate Record with
Documents Disclosed by State on October 11, 2017 and to File Same Under Seal and
Appellant’s Motion to Supplement Appellate Record with Complete Copy of Officer Dash-Cam
DVD Entered into Evidence as State’s Exhibit 1.

        In the first motion, appellant appears to be requesting this court to allow the appellate
record to be supplemented with documents that were not admitted into evidence at trial. This
court, however, may not consider documents that are “not part of the appellate record concerning
events or actions in the trial court.” Jack v. State, 149 S.W.3d 119, 121 n.1 (Tex. Crim. App.
2004); see also Farris v. State, 712 S.W.2d 512, 515 & n.3 (Tex. Crim. App. 1986) (noting
“[n]ew evidence, which has been developed subsequent to any proceedings surrounding a
defendant’s trial, does not constitute part of [the appellate] ‘record’” although such evidence may
be developed at a hearing on a writ of habeas corpus).

         In the second motion, appellant appears to be requesting this court to allow the appellate
record to be supplemented with a DVD which was not the original exhibit entered into evidence
at trial. Although this court is permitted to inspect the original DVD that was entered into
evidence, see TEX. R. APP. P. 34.6(g), the rules do not appear to allow this court to inspect a
different copy of the DVD.1 See Jack, 149 S.W.3d at 121 n.1.

        It is therefore ORDERED that appellant and the State file a written response in this court
no later than ten days from the date of this order addressing this court’s concerns with regard to
allowing the supplementation of the appellate record with the documents disclosed by the State
on October 11, 2017, and with a different copy of the DVD. In the event we determine the
appellate record may not be supplemented, appellant will be given the opportunity to re-amend
his brief to omit all references to material outside the appellate record or to rely on his original
brief.



                                                               _________________________________
                                                               Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2017.



                                                               ___________________________________
                                                               Keith E. Hottle
                                                               Clerk of Court




1
  Although appellant states the DVD is “an identical copy” of the DVD admitted at trial, appellant also states the
DVD he seeks to have included in a supplemental record contains “caption information, such as the timestamps”
that are not included in the DVD currently contained in the appellate record.